DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Acknowledgement is made of the amendment received 9/6/22. Claims 1-11 and 13-18 are pending in this application.  Claims 9 and 13 were amended, and claim 12 was cancelled in the amendment received 9/6/22. 

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.  
Applicant argues (page 5) the following:
“Despite the first metal interconnection (344) is extended to overlap the second transistor (210c) in Fig. 3C, Chiang however fails to explicitly disclose that the first metal interconnection is coupled to a second source/drain region of the first transistor, as recited in claim 1 of the present invention. Instead, the first metal interconnection (344) is part of the word line (WLoy) that only connects to the gate structure (304g) of the first transistor (210a) but does not connect to the second source/drain (304d) whatsoever. (Refer specifically to Figs. 3A-3B and par. [0043] of Chiang).”
The examiner respectfully disagrees. This argument is not persuasive because of the use of the term “coupled”. The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween). Clearly, the first metal interconnection (344) coupled to a second source/drain (304d) region of the first transistor (210a).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US Patent Application Publication No 2019/0371383) hereinafter referred to as Chiang. 
Per Claim 1 Chiang discloses a magnetoresistive random access memory (MRAM) device, comprising (see figures 3A-C) 
a first transistor (210a) and a second transistor (210c) on a substrate302 (see figs 3A-C); 
a source line (SL) coupled to a first source/drain (304s) region of the first transistor; [0045]  
a first metal interconnection (344) coupled to a second source/drain (304d) region of the first transistor, 
wherein the first metal interconnection (344) is extended to overlap the second transistor (see figure 3C)
Per Claim 2 Chiang discloses the device of claim 1 including where (see figures 3A-C) the first metal interconnection (344) overlaps the first transistor (210a) and the second transistor (210c). (see figure 3C) 
Per Claim 3 Chiang discloses the device of claim 1 including where (see figures 3A-C) the second transistor comprises: a third source/drain region; and a fourth source/drain region, (see figure 3C) wherein the first metal interconnection (344) overlaps the second source/drain region of the first transistor and the third source/drain region of the second transistor. (see figure 3C, where 344 overlaps all of the source drain regions for the first and second transistors (210a and 210c) 
Per Claim 4 Chiang discloses the device of claim 3 including where (see figures 3A-C) the first metal interconnection (344) comprises: a first end coupled to the second source/drain region of the first transistor; and a second end coupled to a magnetic tunneling junction (MTJ). (see figure 4) The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween). 
Per Claim 6 Chiang discloses the device of claim 4 including where (see figures 3A-4) the MTJ comprises: a free layer (208a) coupled to the first metal interconnection (344); a barrier layer (206a); and a pinned layer (204a) coupled to a bit line (BL). 
Per Claim 7 Chiang discloses the device of claim 6 including (see figures 3A-C) a second metal interconnection (324) coupled to the pinned layer of the MTJ and the bit line. 

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9-11, 13-18 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786. The examiner can normally be reached Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894